Justice BAER,
concurring and dissenting.
I join in full the Concurring and Dissenting Opinion by Justice Saylor. I write separately to respond to the Chief Justice’s concurrence to the extent it can be read as a criticism of the reasoning underlying Justice Saylor’s responsive opinion. The Chief Justice implies that the Concurring and Dissenting Opinion is ignoring the facts of the case to address a legal principal. Concurring Opinion at 1276-77 (Castille, C.J.) (asserting that “many issues that are initially presented as pristine questions of law, involving matters of great legal moment, melt away when measured by the record facts”), 1276 (“Facts are inconvenient to some claims.”). To the contrary, I conclude that the Concurring and Dissenting Opinion is fully supported by the facts as set forth by my colleagues in the Majority.
In his responsive opinion, Justice Saylor concludes that the aggravating circumstance that the murder was committed in perpetration of a felony, 42 Pa.C.S. § 9711(d)(6), was interjected as an arbitrary factor into the penalty phase jury deliberations because it was based on 18 Pa.C.S. § 6105(c)(5),1 despite the fact that violation of Section 6105(c)(5) is not a felony. While the Concurring Opinion recognizes that a violation of Section 6105(c)(5) could not support the statutory aggravator, it nonetheless concludes that “appellant’s conduct obviously implicated” 18 Pa. C.S. § 6106(a)(1), a different violation of the Uniform Firearms Act that constitutes a felony sufficient to satisfy the aggravating circumstance.2 Concurring Opinion at 1281-82 (Castille, C.J.). The Concurring Opinion further opines that “the Commonwealth could prove the Section 6106 [ (a)(1) ] felony by showing that appellant was an illegal alien,” who cannot possess a firearm, notwithstanding that this issue was never introduced into the penalty phase. Id. at 1276. As argued by Appellant, I respectfully conclude that the elements of 18 Pa.C.S. § 6106(a)(1) are not met, even under the factual summaries set forth by my colleagues. Brief of Appellant at 45^16.
Section 6106(a)(1) provides that an individual commits a felony of the third degree if the individual “carries a firearm in any vehicle” or “carries a firearm concealed on or about his person” without a license. *1293The facts set forth in both the Majority Opinion and the Concurring Opinion provide that Appellant retrieved the weapon from his friend, Travis Shumaker’s car, Concurring Opinion at 1277 (Castille, C.J.), and was seen openly carrying the firearm across the parking lot before shooting the victims, Maj. Op. at 1245. Additionally, the gun was registered to Mr. Shumaker and apparently kept under the front seat of Shumaker’s car. Maj. Op. at 1247. While I acknowledge that Appellant, as an illegal alien, did not have a license to carry a firearm concealed or in a vehicle, as required for violation of Section 6106(a)(1), I am unable to conclude that Appellant, rather than Shumaker, “earrie[d] a firearm in any vehicle.”3 Similarly, the facts set forth by my colleagues do not indicate that he concealed the weapon in any way, but rather state that he was seen carrying the firearm as he crossed the parking lot. Maj. Op. at 1245.
While I recognize that the Commonwealth could have introduced more evidence that might have supported a felony conviction under Section 6106(a)(1), it is wholly improper to assume or infer the existence of this felony to justify the aggravating circumstance that the murder was committed in perpetration of a felony. I agree with Justice Saylor that the aggravating circumstance was an arbitrary factor considered by the jury because the crime relied upon was a misdemeanor rather than a felony. While I agree with the sentiments of the Chief Justice that the jury could have found that the remaining aggravators in this triple murder outweighed the mitigating circumstances, Concurring Opinion at 1287 (Castille, C.J.); I conclude that the jury’s determination must be set aside because it may have been influenced by the invalid aggravating circumstance. Accordingly, as this Court “shall affirm the sentence of death unless it determines that: (i) the sentence of death was the product of passion, prejudice or any other arbitrary factor,” 42 Pa.C.S. § 9711(h)(3)(i), I conclude that we should vacate the death sentence and remand for new sentencing hearing, rather than deferring this issue to post-conviction review of counsel’s ineffectiveness.

. In relevant part, 18 Pa.C.S. § 6105(c)(5) prohibits, inter alia, the possession, use or control of a firearm by "[a] person who, being an alien, is illegally or unlawfully in the United States.”


. 18 Pa.C.S. § 6106(a)(1) provides, "Except as provided in paragraph (2), any person who carries a firearm in any vehicle or any person who carries a firearm concealed on or about his person, except in his place of abode or fixed place of business, without a valid and lawfully issued license under this chapter commits a felony of the third degree.”


. I recognize that evidence was produced that Appellant drove Mr. Shumaker in Shumaker’s car on the night of the murders because he did not intend to drink. Maj. Op. at 1245-46. I do not view this evidence as conclusively establishing a violation of Section 6106(a)(1), as it does not indicate whether Mr. Shumaker or Appellant carried the firearm in the vehicle.